360 F.2d 688
UNITED STATES of America, Appellee,v.Robert HAMMOND and Robert Lewis, Appellants.
No. 390, Docket 29840.
United States Court of Appeals Second Circuit.
Argued May 11, 1966.Decided May 11, 1966.

David A. Luttinger, Asst. U.S. Atty., New York City (Rober M. Morgenthau, U.S. Atty., for the Southern District of New York, and Hugh C. Humphreys, Asst. U.S. Atty., New York City, on the brief), for appellee.
Thomas J. Mazza, New York City, for appellants.
Before LUMBARD, Chief Judge, and WATERMAN and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the convictions for violation of the narcotics laws, 21 U.S.C. 173, 174, entered after a jury trial on May 21, 1965.  Appellants argue that the fifteen-month delay between the offense and their arrest violated due process because it was an unnecessary delay which prejudiced their ability to recollect the events in question.  Although appellants raised this question at trial the government was prevented from offering any explanation of the delay by defense counsel's successful objection to such explanatory testimony.  We adhere to our decision in United States v. Wilson, 2 Cir., 342 F.2d 782, cert. denied, 382 U.S. 860, 86 S.Ct. 119, 15 L.Ed.2d 98 (1965), that such a delay, in the absence of any other circumstances, does not violate any right of the accused.  Ross v. United States, 349 F.2d 210 (D.C.Cir.1965), cited by appellants and decided subsequent to our decisions, does not persuade us to the contrary.